DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1- 20 as filed 05/27/2020 are under consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brocke et al. (US 2012/0319052 A1).
Brocke et al. teaches compounds of formula (1) or (2) for an organic light emitting device (see par. 12-28):

    PNG
    media_image1.png
    201
    329
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    253
    300
    media_image2.png
    Greyscale
.
An example compound includes the following compound “HTM-13” (see bottom of page 116):

    PNG
    media_image3.png
    197
    280
    media_image3.png
    Greyscale
.
The compound HTM-13 is the same as instant compound 68 of instant claim 20 and is of the general formula 1 of independent claims 1 and 8.
	With respect to the device claims 1 to 7, compound HTM-13  was used in an example device structure (see Example #135, Table 1, page 121) in a layer between the light emitting layer (EML) and the anode. The region between the anode and light emitting layer corresponds to the instant “hole transport region” of instant claim 2.  The example also includes an electron transport layer and an electron injecting layer per the “electron transport region” of instant claim 2.  The region includes a region comprising compound “LiQ”, which reads upon “an alkali compound” of instant claim 7. 
Compound HTM-13  was used in an example device structure (see Example #135, Table 1, page 121) in a layer between the light emitting layer (EML) and the anode. The region between the anode and light emitting layer reads upon the instant “hole transport region” of instant claim 3.  The layered structure comprising the compound HTM-13  meets the structural requirements of instant claim 4. 
With respect to claims 5 and 6, the Brocke et al. example device #135 comprises material HIL1 in a region between the light emitting layer and the anode, which reads upon a “hole transport region” (see Table 1 on page 121).  The structure of material HIL1 is the following:

    PNG
    media_image4.png
    204
    274
    media_image4.png
    Greyscale
(see bottom of page 122).  The compound comprises cyano groups per instant claim 6.  With respect to the properties recited in instant claim 5, the Brocke et al. HIL1 material is the same as compound “HAT-CN” discussed by applicant as a preferred p-dopant at par. [00179], pages 54-55 of the instant specification as filed. 
	Regarding claims 9 and 10, the rings in compound HTM-13 correspond to instant rings A1 to A3 as identical rings:
Compound HTM-13  (see page 116):
    PNG
    media_image3.png
    197
    280
    media_image3.png
    Greyscale
.
	With respect to claim 11, the compound HTM-13  shown above comprises oxygen atoms per instant variables X1 and X2.
	With respect to claims 12 and 13, the L1 to L3 groups are not required by an instant Formula 1 to be present.  In addition, example compound H9 (see page 116) and example compound H10  (page 117) each include a benzene linking group.
	With respect to claim 14, each of Ar1 to Ar3 are not required by an instant Formula 1 to be present.  In addition, the Compound HTM-13 includes a carbazole group.
With respect to claims 15 and 16, each of Ar1 to Ar3 are not required by an instant Formula 1 to be present.  In addition, per instant claim 15, the Compound HTM-13  includes a carbazole group per instant group 4-13 where instant Y31 is N(Z35) and where instant Z35 is phenyl group.  Further, per instant claim 16, the Compound HTM-13  includes a carbazole group per instant group 5-12 where instant Y51 is N(Z51) and where instant Z51 is phenyl group.
With respect to claim 17, each of R1 to R3 are not required to be present by an instant Formula 1.
With respect to claim 18, the compound HTM-13  above corresponds to d1 to d3 where the carbazole group is considered to read upon an instant Ar1 group.
With respect to claim 19, the compound HTM-13  above meets the instant Formula 1-2 structure.
With respect to claim 20, compound HTM-13  above is identical to instant compound 68.
Brocke et al. discloses example compounds and devices that anticipate the recited claims.

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure:
Truong et al., ACS Appl. Energy Mater. 2021, Vol. 4, pages 1484-1495 is not prior to the current application, but teaches a derivative HND-Cbz that is within instant formula 1 (see Figure 1, page 1485).
Wang, J., Miao, J., Jiang, C., Luo, S., Yang, C., & Li, K. (2022). Engineering Intramolecular π‐Stacking Interactions of Through‐Space Charge‐Transfer TADF Emitters for Highly Efficient OLEDs with Improved Color Purity. Advanced Optical Materials, 2201071 is not prior to the current application, but teaches derivatives within instant Formula 1 (see Figure 1, page 2).
Wakamiya et al., Agew. Chem. Int. Ed. (2014), Vol. 53, pages 5800-5804 teaches derivatives with the same nitrogen and oxygen containing polycyclic core as instant Formula 1 derivatives (see Figure 1, page 5801) for OLEDs.
Nishimura et al., Chem. Lett., (2017), Vol. 46, pages 817-820 teaches derivatives with the same nitrogen and oxygen containing polycyclic core as instant Formula 1 derivatives for OLEDs (see Figure 1 on page 817).
Itoi (US 2016/0099416) teaches derivative for an organic electroluminescent device comprising derivatives with a heterocyclic core the same as instant Formula 1 (see abstract).
The references are considered relevant to the field of the endeavor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786